Citation Nr: 1140019	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lung disorder (claimed as chronic obstructive pulmonary disease ("COPD")), to include as the result of ionizing radiation exposure.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sterility (claimed as impotence), to include as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's application to reopen the aforementioned claims of entitlement to service connection.

In July 2006, the Board remanded the Veteran's claims to obtain an examination and opinion regarding whether either of his claimed disorders were the result of military service.  Although the Veteran was notified of the scheduled examination, he failed to appear.  In June 2011, the Muskogee RO issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claims.  The claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002);  38 C.F.R. § 20.900(c) (1) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has a lung disorder and sterility, both as a result of ionizing radiation exposure during active military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2011).  The term "radiation-risk activity" means, inter alia, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d) (3)(ii)(A) (2011).  The term "onsite participation" means, inter alia, during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test. 38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2011).  For tests conducted by the United States, the term "operational period" includes, for Operation REDWING, the period from May 5, 1956 through August 6, 1956.  38 C.F.R. § 3.309(D)(v)(M) (2011).

Review of the Veteran's service personnel records reveals that that he participated in Operation REDWING.  Therefore, he is deemed to be a radiation-exposed veteran.  However, there is no evidence of record that either a lung disease or a urological disease (either impotency or sterility) was the result of radiation exposure in service.  

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

As noted above, in June 2010, pursuant to his application to reopen the previously denied claims, the Veteran was scheduled for VA respiratory and urology examinations.  However, the Veteran failed to report for the examinations or notify the RO that he would not be there.  While it appears that the May 2010 letter notifying him of the examinations was received (as he appeared for a May 2010 audiology examination, the scheduling of which was noted in the same letter), it is unclear in this case whether the RO/AMC ever attempted to contact the Veteran to reschedule the respiratory or urology examinations.  Here, because the Veteran previously cooperated with VA and appeared for his VA audiology examination, the Board believes that he should be provided with an additional opportunity to appear for an examination(s) pursuant to the claims on appeal.

Nevertheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. 
§ 3.326(a) (2011).  

With that said, review of the claims folder also demonstrates that the Veteran is receiving psychiatric treatment for service-connected posttraumatic stress disorder ("PTSD").  There is also a notation of record suggesting that he is or may have been temporarily housebound due to symptoms of the disease.  In light of the Veteran's documented ongoing psychiatric symptoms, and to ensure the fairness of this adjudication, the Veteran should be offered another opportunity to present for a scheduled VA examination for his appealed claims.  

Finally, the Board observes that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Because the most recent VA treatment reports of record are dated June 2011, an attempt should be made to obtain all records since that period pertaining to treatment for a lung disorder and a urology disorder, specifically to include impotence or sterility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all available VA treatment records pertaining to the Veteran's lung disorder and any diagnosed urology disorder, to specifically include impotence or sterility, since June 2011.  Any records obtained must be associated with the claims folder.  Any negative response must also be included in the claims folder. 

2.  Thereafter, the Veteran should be scheduled for appropriate examinations to determine whether he currently has (or had at anytime during the period on appeal) a lung disorder or a urology disorder (to include impotence or sterility).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptomatology (both during and after military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.  

a.)  With regard to the Veteran's claimed lung disorder, the VA examiner is requested to offer an opinion, with supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any chronic lung or pulmonary disease began during service or is causally linked to any incident of the Veteran's period of military service from March 1956 to October 1957, to include in-service radiation exposure during Operation REDWING or otherwise.

b.)  With regard to any diagnosis of impotence or sterility, the VA examiner should offer an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed impotence or sterility began during service or is causally linked to any incident of the Veteran's period of military service from March 1956 to October 1957, to include in-service radiation exposure during Operation REDWING or otherwise.

The examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for the examinations, a copy of the examination notification letter should be placed in the claims file with a notation that he failed to appear.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

							


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



